COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Oscar Axcel Duron v. The State of Texas
Appellate case number:      01-18-00376-CR
Trial court case number:    1507865
Trial court:                176th District Court of Harris County

       We previously abated this appeal and remanded the case to the trial court to
determine whether new counsel should be appointed to represent appellant on appeal. On
March 11, 2019, the trial court appointed Abbie L. Russell to represent appellant. We
then reinstated the case on the Court’s active docket and directed counsel to file (1) an
amended brief on appellant’s behalf or (2) a motion to adopt the “Analysis of the
Appellate Record in Accordance with Anders v. California,” filed in this appeal on
January 2, 2019, along with a motion to withdraw that complied with Texas Rule of
Appellate Procedure 6.5 no later than May 2, 2019. Counsel has not filed an amended
brief or a motion to adopt the Anders brief filed on January 2, 2019.
        Accordingly, if counsel does not file (1) a motion to extend time with an amended
brief on appellant’s behalf, (2) a motion to extend time to file an amended appellant’s
brief, or (3) a motion to adopt the “Analysis of the Appellate Record in Accordance with
Anders v. California,” filed in this appeal on January 2, 2019, along with a motion to
withdraw that complies with Texas Rule of Appellate Procedure 6.5 within 10 days of the
date of this order, this Court must order the trial court to immediately conduct a hearing
on the record to determine whether appellant desires to prosecute his appeal, whether
appellant is indigent, or, if not indigent, whether counsel has abandoned the appeal, and to
make appropriate findings and recommendations. TEX. R. APP. P. 38.8(b)(2).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss____________________________
                    Acting individually  Acting for the Court

Date: ___June 4, 2019__

                                             1